ORDER
PER CURIAM.
Maurice Freeman appeals the circuit court’s grant of summary judgment in favor of the Missouri Department of Corrections (“DOC”) in his declaratory judgment action. Freeman contends the court erred in determining that he is not entitled to credit for time he spent in federal custody prior to the commencement of his current prison sentence on a State court conviction. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the summary judgment.
AFFIRMED. Rule 84.16(b).